UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, DC 20549 FORM N-PX ANNUAL REPORT OF PROXY VOTING RECORD OF REGISTERED MANAGEMENT INVESTMENT COMPANY Investment Company Act file number: 811- 01899 Dreyfus Research Growth Fund, Inc. (Exact name of registrant as specified in charter) c/o The Dreyfus Corporation 200 Park Avenue New York, New York 10166 (Address of principal executive offices) (Zip code) Bennett A. MacDougall, Esq. 200 Park Avenue New York, New York 10166 (Name and address of agent for service) Registrant's telephone number, including area code: (212) 922-6400 Date of fiscal year end: 2/28(9) Date of reporting period: July 1, 2015-June 30, 2016 Item 1. Proxy Voting Record Dreyfus Research Growth Fund, Inc. ABBVIE INC. Ticker: ABBV Security ID: 00287Y109 Meeting Date: MAY 06, 2016 Meeting Type: Annual Record Date: MAR 09, 2016 # Proposal Mgt Rec Vote Cast Sponsor 1.1 Elect Director William H.L. Burnside For For Management 1.2 Elect Director Brett J. Hart For For Management 1.3 Elect Director Edward J. Rapp For For Management 2 Ratify Ernst & Young LLP as Auditors For For Management 3 Advisory Vote to Ratify Named For For Management Executive Officers' Compensation 4 Declassify the Board of Directors For For Management 5 Amend Executive Incentive Bonus Plan For For Management 6 Report on Policies for Safe Disposal Against Against Shareholder of Prescription Drugs by Users 7 Report on Lobbying Payments and Policy Against Against Shareholder ADOBE SYSTEMS INCORPORATED Ticker: ADBE Security ID: 00724F101 Meeting Date: APR 13, 2016 Meeting Type: Annual Record Date: FEB
